Title: To John Adams from Archibald Bulloch, 1 May 1776
From: Bulloch, Archibald
To: Adams, John


     
      Dear Sir
      Savannah in Georgia May 1st. 1776
     
     As a Multiplicity of public Business prevents my revisiting Philadelphia, I have embraced an Opportunity by Major Walton of enquiring after your Welfare; and as he is capable of giving you the amplest Account of the State of this Province, I wou’d take the Liberty of introducing him to your Notice and Acquaintance. I make no Doubt but it will afford you the highest Pleasure to see one irresistible Spirit of Freedom, animating all the Inhabitants of this great Continent. The Ministry never conceived that the Infant Colony of Georgia wou’d so daringly oppose their iniquitous Measures, and notwithstanding the great Number amongst us, under the Influence of Government, that we shou’d so ardently and successfully follow the glorious Examples of our Northern Brethren. From the present Disposition of the People here, their Readiness to expose themselves on very Occasion, and their great Desire of preserving the Grand American Union, there is little Prospect of Success to the Attempts either of our secret or open Enemies. We are determined in all Things to look up to the Continental Congress: On their Wisdom and Prudence we rely; and tho’ our local Situation exposes us to many Difficulties, and Dangers, yet we have, and shall continue to pursue at the Risque of our Lives that great Object of our Wishes, the free Enjoyment of our Liberties. The Continental Battalion granted this Province hath made a great Progress in recruiting, and will undoubtedly be very usefull in aiding and supporting the constitutional Authority of this Country. The News that the Ministerial Troops have evacuated Boston hath diffused a general Joy among the People. Such a series of Victory having attended the American Arms, emboldens us further to trust in Providence, that has so remarkably interposed in our behalf, and we cannot but entertain the most sanguine Hopes, of still preserving our most invaluable Liberties. Wishing you Health, and all Manner of Happiness I remain Dear Sir Your affectionate Friend & very hum: Servant
     
      Arch: Bulloch
     
    